*522The defendant failed to preserve for appellate review his claim that his conviction of attempted grand larceny in the second degree under the first count of the indictment was based on legally insufficient evidence, because his motion for a trial order of dismissal failed to refer to any specific deficiency in the evidence presented by the People (see, CPL 470.05 [2]; People v Prentice, 199 AD2d 343; see also, People v Bynum, 70 NY2d 858, 859). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law §§ 110.00, 155.40 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither unconstitutional (see, People v Jones, 39 NY2d 694; People v Clark, 176 AD2d 1206) nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]; People v Whethers, 191 AD2d 526) and, in any event, without merit. Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.